Citation Nr: 0315798	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  00-18 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The veteran had active military service from July 1942 to 
November 1945.  He is deceased, and the appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above claim.


REMAND

The veteran died in April 2000.  The immediate cause of his 
death was cerebrovascular accident (CVA), due to, or as a 
consequence of, hypertension, due to, or as a consequence of, 
post-traumatic stress disorder (PTSD).  At the time of his 
death, he was service-connected for psychoneurosis, evaluated 
as 10 percent disabling. 

For the following reasons, it cannot be concluded that VA has 
satisfied its duties to the appellant in accordance with the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002) (VCAA).

First, the RO requested a medical opinion as to whether the 
veteran's service-connected psychoneurosis was actually PTSD 
and, if so, whether the PTSD then contributed to or caused 
the veteran's hypertension.  In a May 2002 opinion, the VA 
physician stated that there was no evidence showing the 
veteran had symptoms indicative of PTSD.  However, it appears 
that the first time the veteran was diagnosed with PTSD was 
during his final inpatient hospitalization at Selma Baptist 
Hospital where he died in April 2000.  The records from that 
hospitalization have not been obtained, so it cannot 
conclusively be determined that the veteran did not exhibit 
symptoms of PTSD, and the basis of the PTSD diagnosis shown 
on the death certificate is not known.  The physician's 
opinion was based on an incomplete record and does not, 
therefore, resolve the pertinent questions in this case.  
Therefore, the records from Selma Baptist Hospital must be 
obtained.

Second, the May 2002 opinion also indicated that the veteran 
had a long history of anxiety symptoms (a fact shown by the 
medical evidence) and that it is "well known that chronic 
anxiety conditions can produce cardiovascular . . . symptoms 
and can manifest peripherally as hypertension . . ."  This 
statement suggests that regardless of whether the veteran had 
PTSD, it is still possible that the service-connected anxiety 
disorder contributed to or caused the hypertension that led 
to his death.  However, since the opinion was phrased in 
terms of "can," it is not definite enough for the Board to 
favorably resolve the appellant's claim.  It is necessary 
that a more definite opinion be obtained as to the 
relationship between the veteran's service-connected disorder 
and his death.

Third, the Board has reviewed the list of the veteran's 
treatment submitted by the appellant in July 2001, as well as 
a former list submitted by the veteran in 1998.  It appears 
that most of the veteran's treatment records have been 
obtained, with the following exceptions.  Dr. William Shane 
Lee treated the veteran for many years, and records for 
treatment through September 1998 were previously obtained.  
The appellant states Dr. Lee continued to treat the veteran 
until his death in April 2000.  However, Dr. Lee did not 
respond to an August 2001 request for records from the RO.  A 
follow-up request was not made.  Therefore, another request 
for records from Dr. Lee for treatment of the veteran between 
1998 and 2000 should be made, and, if no response is again 
received, the appellant must be given an opportunity to 
submit the records.

Fourth, Dr. Lee did provide a letter in October 2001 with his 
opinion that the veteran's nervous disorder "contributed to 
his medical condition and eventually his death."  This 
opinion is insufficient for the following reasons.  Dr. Lee 
did not specify which medical condition(s) were related to 
the veteran's service-connected disorder, and the medical 
evidence shows that the veteran had many chronic and serious 
medical disorders, many of which are not shown on the death 
certificate as a contributory cause of death.  Also, Dr. Lee 
provided no medical rationale for his opinion.  Therefore, 
Dr. Lee should be given an opportunity to clarify his prior 
statements.

Fifth, the majority of the medical evidence associated with 
the claims file concerns treatment for the veteran's 
nonservice-connected disorders, primarily his heart 
condition(s) and diabetes.  Although these records show 
occasional references to anxiety or depression, they do not 
reflect receipt of psychiatric treatment, per se.  If the 
veteran underwent psychiatric treatment, especially in the 
last years before his death, those records would be extremely 
relevant to determining whether he had PTSD.  The appellant 
should be asked whether the veteran specifically received 
psychiatric treatment, and, if so, those records should be 
obtained.

Accordingly, this case is REMANDED for the following:
1.  Ask the appellant the following:  (a) 
whether the veteran received psychiatric 
treatment, especially in the last few 
years before his death, and, if so, to 
provide a list of the relevant health 
care providers and complete release 
form(s) authorizing VA to request any 
such records; and (b) to complete release 
forms authorizing VA to request records 
from the veteran's final hospitalization 
at Selma Baptist Hospital in April 2000 
and for treatment from Dr. William Lee 
between September 1998 and April 2000.

When requesting records, specify that 
actual treatment records, as opposed to 
summaries, are needed.  All efforts to 
obtain records, including follow-up 
requests, if appropriate, should be fully 
documented.  If any records are not 
obtained, inform the appellant of this 
fact, including what efforts were made to 
obtain the records.  Also inform the 
appellant what further action, if any, 
will be taken with respect to her claim.  
Allow an appropriate period of time within 
which to respond.

2.  Ask Dr. William Shane Lee to clarify 
his October 2001 opinion.  Inform him 
that he must specify which medical 
condition(s) he feels were related to the 
veteran's service-connected anxiety 
disorder and provide a medical rationale 
for his opinion that the veteran's 
service-connected anxiety disorder either 
contributed to or caused such 
disorder(s).  

3.  After obtaining as many of the above 
records as possible and/or allowing the 
appellant an opportunity to submit the 
records, especially the records from the 
veteran's final hospitalization at Selma 
Baptist Hospital, refer the claims file 
for a medical opinion.  If the same 
physician who provided the May 2002 
opinion is available, please return the 
file to that individual.  Otherwise, any 
qualified physician can answer the 
following questions after thorough review 
of the claims file:

(a)	Is it at least as likely as not that 
the veteran's service-connected 
psychoneurosis had developed into 
post-traumatic stress disorder (PTSD)?  
Please see service medical records 
indicating considerable combat 
exposure, service upon a destroyer and 
subchaser, and combat at Iwo Jima.
(b)	If the veteran did, in fact, have 
PTSD, is it at least as likely as not 
that this condition contributed to or 
caused the hypertension that led to 
his death?
(c)	Even if the veteran did not have 
PTSD, is it at least as likely as not 
that the service-connected anxiety 
disorder contributed to or caused the 
hypertension that led to his death?

Please provide a medical rationale for 
the above opinions and please be sure to 
review the May 2002 VA opinion, the 
October 2001 letter from Dr. Lee (as well 
as any clarification received from him), 
the death certificate, and the veteran's 
final hospitalization records (if 
obtained).

4.  After reviewing the file and ensuring 
that the above development has been fully 
completed, to include a medical opinion 
thoroughly answering all questions asked, 
then readjudicate this claim.  If any 
such action does not favorably resolve 
the claim, issue the appellant and her 
representative a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development, is 
necessary for a comprehensive and correct adjudication of her 
claim.   The appellant's cooperation in VA's efforts to 
assist her is both critical and appreciated.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


